I cannot see that the defendant should have anticipated injury to anyone from failing to furnish guardrails or safety belts. The only claim here is that there should have been either a railing or that the men should have been furnished with some sort of safety belt, neither of which devices is shown to be in use upon similar bridges. The failure to lay the ties slightly closer together seems too far afield to require discussion. At any rate, there is no evidence that such failure was connected as cause with the accident.
In the performance of the operation of lining up the rails, the men worked in two pairs with a fifth man sighting the rails. Each man of the two pairs was equipped with a special tool called a lining bar. The track on the bridge extended east and west. The pair of men of which Bimberg was a member stood between the rails, usually but not always facing each other. They were moving the rails toward the south and braced themselves on the ties with their feet about two feet apart. The other pair stood outside the track, between the north rail and the guard timber, each with one foot against the guard timber and the other on a tie. They also usually faced each other. All four of them faced their bars and, at a signal, lifted the bars so as to pry the rails toward the south and away from the pair standing outside the track.
Bimberg's position placed him approximately in the middle of the track and five feet from either edge of the bridge. Should anyone of ordinary prudence anticipate that the absence of railings or belts would bring harm of any kind to anyone in that position? Even if the bar slipped, it strikes me that it would appear to a person of ordinary prudence that there was ample space in which to recover lost balance. To require railings or belts to guard against such a remote possibility as that which occurred here would appear to require a higher degree of care than that required of an ordinary prudent man.
Bailey v. Central Vermont Ry. Inc. 319 U.S. 350,63 S. Ct. 1062, 1063, 87 L. ed. 1444, is clearly distinguishable. There the employer, strange to a new job, was required to do a task always extrahazardous *Page 201 
on account of the danger of the kicking wrench. His available footing on the ends of the ties was less than 12 inches, of which 8 or 9 inches were taken up by a stringer set three or four inches in from the outer ends of the crossties. This task, which was performed in the operation of unloading a car as distinguished from repair work, might have been performed in a safer place. True enough, at this particular bridge it was performed but once a year, but at other bridges or places the unloading of the car was necessarily performed by the same means which, on account of the action of the wrench, were so hazardous as to impel the foreman on this occasion to caution Bailey to "be careful the wrench doesn't catch you." There are so many elements present in the Bailey case which are absent here that about the only similarity is that both injuries occurred at a bridge. In the case at bar the only place where the work could be performed was at the bridge. In the Bailey case the court conceived that it might have been practicable to do it elsewhere.
While assumption of risk has been eliminated as a defense, it seems proper for us, in determining whether conduct conforms to the requirements of ordinary care, to grant the right to the alleged tortfeasor to assume that other human beings will act with the care commensurate with the surrounding circumstances. My point is that defendant had a right to assume that the workers would behave as ordinary prudent men would in that environment, and that its conduct should be measured accordingly. Not only that, but even if in the performance of the work a lining bar should slip (which was about the only accident that could happen), it seems to me that reasonable men could not anticipate that in consequence injury would result.
I am in accord with the views of Mr. Justice Roberts expressed in the Bailey case as to the desirability of a workmen's compensation law for railroad workers; but, since congress in its wisdom has chosen to retain common-law negligence as the measure of defendant's duty, we must apply the rules of negligence and not attempt to stretch them into a compensation act or to hold that in *Page 202 
effect the jury shall be judges of the law as well as of the facts. In such cases it is as much our duty to determine whether there is a question of fact as it is theirs to decide upon conflicting facts or inferences. The record impresses me with the view that there should be a reversal.